—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 22, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The record demonstrates that claimant, a kitchen aide, was discharged from her employment after repeatedly refusing to obey her supervisor’s request to take out the garbage, despite the fact that she had performed this task for her previous supervisor. Notably, although claimant maintained that this task was outside the scope of her duties, she was specifically ordered to take out the garbage after she filed an unsuccessful grievance. Claimant was warned that continued refusal would result in her termination. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits and we affirm.
Significantly, “an employee’s refusal to accept reasonable work assignments may constitute insubordination rising to the level of disqualifying misconduct” (Matter of Estremera [Sweeney], 244 AD2d 694, 695; see, Matter of Marcano [Commissioner of Labor], 271 AD2d 795). Here, claimant admitted that one of her reasons for refusing the assigned task was that she disliked her new supervisor and she would have continued performing it had she been asked in a different manner. Although claimant offered an exculpatory version of the events surrounding her termination, credibility issues raised by conflicting testimony are for the Board to resolve (see, Matter of Rulka [Commissioner of Labor], 249 AD2d 876).
The remaining arguments advanced by claimant have been examined and found to be unpersuasive.
*827Cardona, P. J., Mercare, Spain, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.